Citation Nr: 0206826	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-05 185A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 23, 1997, Board of Veterans' Appeals decision which 
denied recognition of the veteran's son as a "child" based 
upon having permanent incapacity for self-support prior to 
age 18.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to September 
1951.  The moving party is the widow of the veteran.

This matter is currently before the Board on a motion 
alleging clear and unmistakable error (CUE) in a December 23, 
1997, Board decision.  In September 2000, the Board issued a 
decision denying the moving party's motion for revision of 
the December 23, 1997, Board decision on the grounds of clear 
and unmistakable error.  The United States Court of Appeals 
for Veterans Claims (Court) issued a September 2001 Order, 
vacating the September 2000 Board decision and remanding the 
case to the Board for readjudication.  

The Board notes that the moving party has submitted a July 
1999 letter in which she wished to "make a new claim with 
new information."  A private medical statement was enclosed 
with her request.  As the moving party's statement may be 
construe a claim to reopen her previously disallowed claim, 
the matter is referred to the RO for further action, if 
appropriate.   


FINDINGS OF FACT

1.  The December 23, 1997, Board decision found that the 
moving party had not submitted a well grounded claim for 
recognition of the veteran's son as a "child" based upon 
having permanent incapacity for self-support prior to age 18.

2.  The moving party has not clearly and specifically alleged 
any errors of fact or law in the December 23, 1997, Board 
decision, explained the legal or factual basis of such 
allegations, or indicated why the result of that decision 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

The moving party's motion for revision of the December 23, 
1997, decision fails to allege with the requisite 
specificity a claim of clear and unmistakable error. 
38 U.S.C.A. §§ 5109A, 7105, 7111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.3104, 3.105(a), 20.1404 (2001); 66 Fed. Reg. 
35,902-35,903 (July 10, 2001) (to be codified as amended at 
38 C.F.R. §§ 20.1404, 20.1409).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error (CUE) in the December 23, 1997, Board 
decision which concluded that she had not presented a well 
grounded claim for recognition of the veteran's son as a 
"child" based upon having permanent incapacity for self-
support piror to age 18.  After a review of the record, the 
Board finds that the moving party's motion lacks the 
requisite specificity, and her motion is dismissed without 
prejudice.

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of CUE requires that 
"either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time, were incorrectly 
applied.  The claimant . . . must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet.App. 310, 313 (1992).  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111(a) 
(West Supp. 2001).  Pertinent VA regulations provide that CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2001).  In general, review for CUE must 
be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Examples of situations that are not CUE 
include:  (1) Changed Diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to Assist.  The Secretary's failure to 
fulfill the duty to assist; or (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulations where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior  .  .  . decision."  Russell, 3 Vet. App. 
at 313-14.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the August 1967 decision involves 
CUE, the Board must determine whether, as a threshold matter, 
the veteran has plead CUE with the specificity required by 
regulation.

A motion for revision of a decision based on CUE must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of a failure 
to follow regulations or a failure to give due process, or 
any other general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  66 Fed. Reg. 35,902-35,903 
(July 10, 2001) (to be codified as amended at 38 C.F.R. § 
20.1404).

In this case, neither the moving party, nor her 
representative has identified a specific error of fact or law 
in the Board's December 1997 decision.  In various statements 
submitted by the moving party, she merely alleges that the 
evidence that was of record at the time the Board rendered 
its decision was sufficient to establish that the veteran's 
son was a "child" based upon having permanent incapacity 
for self-support prior to age 18.  Similarly, an April 1998 
statement from the moving party's representative contends a 
March 1998 motion for reconsideration of the December 1997 
Board decision be considered a claim for revision of that 
decision on the grounds of CUE.  Neither, the moving party, 
nor her representative indicates that the correct facts, as 
they were known in December 1997, were not before the Board, 
or that the Board failed to consider facts that were of 
record.

After the moving party filed her motion for reconsideration, 
the Board contacted her by letter in April 1999.  The moving 
party was informed of the regulations pertinent to her CUE 
claim, and provided with time to review the regulations and 
to submit additional argument in support of her motion for 
revision of the December 1997 decision.  Following this 
notification, the moving party submitted a May 1999 letter 
indicating that she had obtained a letter from her son's 
childhood doctor and alleging that her son continued to have 
difficulty obtaining employment.  She subsequently submitted 
a statement in August 1999 from her son's doctor.    

In August 1999, the Board furnished the moving party's 
representative with a copy of the request for revision of the 
prior Board decision pursuant to 38 C.F.R. § 20.1405 (a)(2).  
The representative was provided with time to provide a 
response.  In July 2000, the representative submitted a 
written brief presentation reiterating the moving party's 
contentions that the Board "failed to properly evaluate the 
facts and misapplied the laws and regulations in this case."  
In March 2002, the representative submitted another written 
brief presentation citing various provisions of the VCAA and 
requesting a decision favorable to the moving party.  

The Board has reviewed the various statements submitted by 
the moving party and her representative.  None of these 
statements identify a specific error of fact or law in the 
Board's December 1997 decision.  Instead, the moving party 
argues that the veteran's son should be recognized as the 
veteran's "child" under pertinent VA regulations based upon 
having permanent incapacity for self-support prior to age 18.  
In essence she is arguing that the Board misconstrued the 
evidence available in December 1997.  She does not, however, 
specify the evidence to which he is referring.

Inasmuch as neither the moving party nor her representative 
has clearly and specifically alleged any errors of fact or 
law in the December 1997 Board decision, explained the legal 
or factual basis of such allegations, or indicated why the 
result of that decision would have been manifestly different 
but for the error, this CUE motion must be dismissed pursuant 
to 66 Fed. Reg. 35,902- 35,903 (July 10, 2001) (to be 
codified as amended at 38 C.F.R. § 20.1404).

In reaching this decision, the Board notes that there has 
been a significant change in the law since November 2000 with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
Supp. 2001).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  However, the VCAA is only 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Id. See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
provisions of the VCAA and its implementing regulations were 
not applicable at the time of the prior Board denial in 1997.  
Further, the Board notes that the United Court has held that 
the VCAA is not applicable to motions for review of decisions 
of the Board on the basis of CUE.  Livesay v. Principi, No. 
50-51 (U.S. Vet. App. Aug. 30, 2001).


ORDER

The motion for revision of the December 23, 1997, Board 
decision on the grounds of clear and unmistakable error (CUE) 
is dismissed without prejudice to refiling.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



